




--------------------------------------------------------------------------------



STOCKHOLDERS AGREEMENT

of

ATKORE INTERNATIONAL GROUP INC.


Dated as of June 10, 2016



--------------------------------------------------------------------------------









 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I DEFINITIONS
 
1
 
1.1 Certain Defined Terms
 
1
 
1.2 Other Definitional Provisions
 
4
 
 
 
 
 
ARTICLE II CORPORATE GOVERNANCE
 
4
 
2.1 Board Representation
 
4
 
2.2 Available Financial Information
 
6
 
2.3 Other Information
 
8
 
2.4 Access
 
8
 
2.5 Termination of Rights
 
9
 
 
 
 
 
ARTICLE III MISCELLANEOUS
 
9
 
3.1 Confidentiality
 
9
 
3.2 Amendments and Waivers
 
9
 
3.3 Successors, Assigns and Permitted Transferees
 
9
 
3.4 Notices
 
10
 
3.5 Further Assurances
 
10
 
3.6 Entire Agreement; No Third Party Beneficiaries
 
11
 
3.7 Restrictions on Other Agreements; By-laws
 
11
 
3.8 Governing Law
 
11
 
3.9 Jurisdiction and Forum; Waiver of Jury Trial
 
11
 
3.10 Severability
 
11
 
3.11 Enforcement
 
12
 
3.12 Titles and Subtitles
 
12
 
3.13 Effectiveness
 
12
 
3.14 No Recourse
 
12
 
3.15 Counterparts; Facsimile Signatures
 
12
 
 
 
 
 
Exhibit A - Joinder Agreement
 
 
 







--------------------------------------------------------------------------------






THIS STOCKHOLDERS AGREEMENT is entered into as of June 10, 2016, by and among
Atkore International Group Inc., a Delaware corporation (and any successor in
interest thereto, the “Company”), CD&R Allied Holdings, L.P., a Cayman Islands
exempted limited partnership (and any successor in interest thereto, the “CD&R
Investor”) and any Person who executes a Joinder Agreement in the form of
Exhibit A hereto (each, a “Stockholder” and collectively, the “Stockholders”).
Capitalized terms used herein without definition shall have the meanings set
forth in Section 1.1.
RECITALS
WHEREAS, the Company intends to undertake an underwritten initial public
offering (the “IPO”) of Common Stock; and
WHEREAS, in connection with the IPO, and effective as of the date of the initial
listing (the “Listing Date”) of the Common Stock on the New York Stock Exchange
(the “NYSE”), the Company and the CD&R Investor wish to set forth their
respective rights and obligations on and after the Listing Date, including with
respect to certain governance matters.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows:
Article I

DEFINITIONS
1.1
    Certain Defined Terms. As used herein, the following terms shall have the
following meanings:
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling 10% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause (i)
or (ii).
“Agreement” means this Stockholders Agreement, as amended from time to time in
accordance with Section 3.2.
“Annual Budget” has the meaning given to such term in Section 2.2(b).


1
 




--------------------------------------------------------------------------------





“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Entity, (ii) any consents or approvals of any
Governmental Entity and (iii) any orders, decisions, injunctions, judgments,
awards, decrees of or agreements with any Governmental Entity.
“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act and a Person’s beneficial ownership of Common Stock
or other voting securities of the Company shall be calculated in accordance with
the provisions of such Rule.
“Board” means the Board of Directors of the Company.
“By-laws” means the Second Amended and Restated By-laws of the Company, as in
effect on the date hereof and as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
the terms of the Charter.
“CD&R Designee” has the meaning given to such term in Section 2.1(b).
“CD&R Investor” has the meaning given to such term in the Preamble.
“Chairman” has the meaning given to such term in Section 2.1(e).
“Charter” means the Second Amended and Restated Certificate of Incorporation of
the Company, as in effect on the date hereof and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company including any shares of capital stock into which Common Stock may be
converted (as a result of recapitalization, share exchange or similar event) or
are issued with respect to Common Stock, including with respect to any stock
split or stock dividend, or a successor security.
“Company” has the meaning given to such term in the Preamble.
“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.


2
 




--------------------------------------------------------------------------------





“Director” means any member of the Board.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.
“Governmental Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.
“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.
“Information” means all confidential information about the Company or any of its
Subsidiaries that is or has been furnished to any Stockholder or any of its
Representatives by or on behalf of the Company or any of its Subsidiaries, or
any of their respective Representatives, whether written or oral or in
electronic or other form and whether prepared by the Company, its
Representatives or otherwise, together with all written or electronically stored
documentation prepared by such Stockholder or its Representatives based on or
reflecting, in whole or in part, such information; provided that the term
“Information” does not include any information that (i) is or becomes generally
available to the public through no action or omission by such Stockholder or its
Representatives, (ii) is or becomes available to such Stockholder on a
non-confidential basis from a source, other than the Company or any of its
Subsidiaries, or any of their respective Representatives, that to such
Stockholder’s knowledge, after reasonable inquiry, is not prohibited from
disclosing such portions to such Stockholder by a contractual, legal or
fiduciary obligation, (iii) is independently developed by a Stockholder or its
Representatives or Affiliates on its own behalf without use of any of the
confidential information or (iv) was in such Stockholder’s, its Affiliates’ or
its Representatives’ possession prior to the date of this Agreement.
“IPO” has the meaning set forth in the Recitals.
“Listing Date” has the meaning set forth in the Recitals.
“NYSE” has the meaning set forth in the Recitals.


3
 




--------------------------------------------------------------------------------





“Permitted Transferee” means with respect to any Stockholder, an Affiliate of
such Stockholder, including to any investment fund or other entity controlled or
managed by, or under common control or management with, such Stockholder;
provided, however, that any such transferee agrees in a writing in the form
attached as Exhibit A hereto to be bound by and to comply with all applicable
provisions of this Agreement. Any Stockholder shall also be a Permitted
Transferee of the Permitted Transferees or itself.
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of any two or more of the foregoing.
“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other advisers, and other agents and representatives,
including in the case of the CD&R Investor, any person designated for nomination
by the Board as a Director by the CD&R Investor.
“Stockholder” and “Stockholders” have the meanings given to such terms in the
Preamble.
“Subsidiary” means, with respect to any Person, any corporation, entity or other
organization whether incorporated or unincorporated, of which (i) such first
Person directly or indirectly owns or controls at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions or (ii) such first Person is a general partner, managing member or
otherwise exercises similar management control.
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Common Stock
beneficially owned by a Person or any interest in any shares of Common Stock
beneficially owned by a Person.


4
 




--------------------------------------------------------------------------------





1.2
    Other Definitional Provisions.
(a)
    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article and Section references
are to this Agreement unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”
(b)
    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
ARTICLE II
    

CORPORATE GOVERNANCE
2.1
    Board Representation.
(c)
    Following the Listing Date, the CD&R Investor shall have the right, but not
the obligation, to designate for nomination by the Board as Directors a number
of designees equal to at least: (i) at least a majority of the total number of
Directors comprising the Board at such time as long as the CD&R Investor
beneficially owns at least 50% of the outstanding shares of the Common Stock;
(ii) at least 40% of the total number of Directors comprising the Board at such
time as long as the CD&R Investor beneficially owns at least 40% but less than
50% of the outstanding shares of the Common Stock; (iii) at least 30% of the
total number of Directors comprising the Board at such time as long as the CD&R
Investor beneficially owns at least 30% but less than 40% of the outstanding
shares of the Common Stock; (iv) at least 20% of the total number of Directors
comprising the Board at such time as long as the CD&R Investor beneficially owns
at least 20% but less than 30% of the outstanding shares of the Common Stock;
and (v) at least 5% of the total number of Directors comprising the Board at
such time as long as the CD&R Investor beneficially owns at least 5% but less
than 20% of the outstanding shares of the Common Stock. For purposes of
calculating the number of CD&R Designees that the CD&R Investor is entitled to
designate for nomination pursuant to the formula outlined above, any fractional
amounts would be rounded up to the nearest whole number and the calculation
would be made on a pro forma basis after taking into account any increase in the
size of the Board.


5
 




--------------------------------------------------------------------------------





(d)
     In the event that the CD&R Investor has designated for nomination by the
Board less than the total number of designees the CD&R Investor shall be
entitled to designate for nomination pursuant to Section 2.1(a), the CD&R
Investor shall have the right, at any time, to designate for nomination such
additional designees to which it is entitled, in which case, the Company and the
Directors shall take all necessary corporation action, to the fullest extent
permitted by Applicable Law (including with respect to any fiduciary duties
under Delaware law), to (x) enable the CD&R Investor to designate for nomination
and effect the election or appointment of such additional individuals, whether
by increasing the size of the Board, or otherwise, and (y) to designate such
additional individuals designated for nomination by the CD&R Investor to fill
such newly-created vacancies or to fill any other existing vacancies. Each such
individual whom the CD&R Investor shall actually designate for nomination
pursuant to this Section 2.1 and who is thereafter elected to the Board to serve
as a Director shall be referred to herein as a “CD&R Designee.”
(e)
    In the event that a vacancy is created at any time by the death, retirement
or resignation of any Director designated by the CD&R Investor pursuant to this
Section 2.1, the remaining Directors and the Company shall, to the fullest
extent permitted by Applicable Law (including with respect to any fiduciary
duties under Delaware law), cause the vacancy created thereby to be filled by a
new designee of the CD&R Investor, if such Director was designated by the CD&R
Investor, as soon as possible, and the Company hereby agrees to take, to the
fullest extent permitted by Applicable Law (including with respect to any
fiduciary duties under Delaware law), at any time and from time to time, all
actions necessary to accomplish the same.
(f)
    The Company agrees, to the fullest extent permitted by Applicable Law
(including with respect to any fiduciary duties under Delaware law), to include
in the slate of nominees recommended by the Board for election at any meeting of
stockholders called for the purpose of electing Directors the individuals
designated pursuant to this Section 2.1 and to nominate and recommend each such
individual to be elected as a Director as provided herein, and to solicit
proxies or consents in favor thereof. The Company is entitled to identify such
individual as a CD&R Designee pursuant to this Agreement.
(g)
    For so long as the CD&R Investor beneficially owns at least 25% of the
outstanding shares of the Common Stock, a CD&R Designee shall serve as the
Chairman of the Board (“Chairman”) and in such capacity as Chairman shall
preside over meetings of the Board and the stockholders, among other duties.


6
 




--------------------------------------------------------------------------------





(h)
    Insofar as the Company is or becomes subject to requirements under
Applicable Law or the regulations of any self-regulatory organization, including
the NYSE or such other national securities exchange upon which the Common Stock
is listed to which the Company is then subject, relating to the composition of
the Board or committees thereof, their respective responsibilities or the
qualifications of their respective members, the CD&R Investor shall cooperate in
good faith to select for nomination its designees to the Board under this
Section 2.1 so as to permit the Company to comply with all such applicable
requirements.
(i)
    No CD&R Designee shall be paid any fee (or provided any equity-based
compensation) for service as Director or member of any committee of the Board,
unless otherwise determined by the Board; provided that each CD&R Designee shall
be entitled to reimbursement by the Company for reasonable expenses incurred
while traveling to and from Board and committee meetings as well as travel for
other business related to his or her service on the Board or committees thereof,
subject to any maximum reimbursement obligations as may be established by the
Board from time to time. Notwithstanding the foregoing, any CD&R Designee whom
the Board determines to be “independent” as defined under NYSE and Exchange Act
rules and regulations shall be entitled to compensation in accordance with the
Company’s Independent Director Compensation Program.
2.2
    Available Financial Information. Upon written request of the CD&R Investor,
the Company will deliver, or cause to be delivered, to the CD&R Investor or its
designated Representative:
(a)
    as soon as available after the end of each month and in any event within 30
days thereafter, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such month and consolidated statements of
operations, income, cash flows, retained earnings and stockholders’ equity of
the Company and its Subsidiaries, for each month and for the current fiscal year
of the Company to date, prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes thereto), together with a
comparison of such statements to the corresponding periods of the prior fiscal
year and to the Company’s business plan then in effect and approved by the
Board;


7
 




--------------------------------------------------------------------------------





(b)
    an annual budget, a business plan and financial forecasts for the Company
for the next fiscal year of the Company (the “Annual Budget”), no later than 30
days before the beginning of the Company’s next fiscal year, in such manner and
form as approved by the Board, which shall include at least a projection of
income and a projected cash flow statement for each fiscal quarter in such
fiscal year and a projected balance sheet as of the end of each fiscal quarter
in such fiscal year, in each case prepared in reasonable detail, with
appropriate presentation and discussion of the principal assumptions upon which
such budgets and projections are based, which shall be accompanied by the
statement of the chief executive officer or chief financial officer or
equivalent officer of the Company to the effect that such budget and projections
are based on reasonable and good faith estimates and assumptions made by the
management of the Company for the respective periods covered thereby; it being
recognized by such holders that such budgets and projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by them may differ from the projected results. Any material
changes in such Annual Budget shall be delivered to the CD&R Investor as
promptly as practicable after such changes have been approved by the Board;
(c)
    as soon as available after the end of each fiscal year of the Company, and
in any event within 90 days thereafter, (i) the annual financial statements
required to be filed by the Company pursuant to the Exchange Act, (ii) a
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year, and consolidated statements of income, retained earnings and
cash flows of the Company and its Subsidiaries for such year, prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and accompanied
by the opinion of independent public accountants of recognized national standing
selected by the Company and (iii) a Company-prepared comparison to the Annual
Budget for such year as approved by the Board; and


8
 




--------------------------------------------------------------------------------





(d)
    as soon as available after the end of the first, second and third quarterly
accounting periods in each fiscal year of the Company, and in any event within
45 days thereafter, (i) the quarterly financial statements required to be filed
by the Company pursuant to the Exchange Act, (ii) a consolidated balance sheet
of the Company and its Subsidiaries as of the end of each such quarterly period,
and consolidated statements of income, retained earnings and cash flows of the
Company and its Subsidiaries for such period and for the current fiscal year to
date, prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of notes thereto) and (iii) a Company-prepared
comparison to the corresponding periods of the previous fiscal year and to the
Annual Budget then in effect as approved by the Board, all of the information to
be provided pursuant to this Section 2.2(d) in reasonable detail and certified
by the principal financial or accounting officer of the Company.
(e)
    Notwithstanding anything to the contrary in Sections 2.2(c) and (d), the
Company may satisfy its obligations thereunder (other than its obligations under
Sections 2.2(c)(iii) and 2.2(d)(iii)) by (i) providing the financial statements
of any wholly-owned Subsidiary of the Company to the extent such financial
statements reflect the entirety of the operations of the business or (ii) filing
such financial statements of the Company or any wholly-owned Subsidiary of the
Company whose financial statements satisfy the requirements of clause (i), as
applicable, with the U.S. Securities and Exchange Commission on EDGAR or in such
other manner as makes them publicly available. The Company’s obligation to
furnish the materials described in Sections 2.2(c) and (d) shall be satisfied so
long as it transmits such materials to the CD&R Investor within the time periods
specified therein, notwithstanding that such materials may actually be received
after the expiration of such periods.


9
 




--------------------------------------------------------------------------------





2.3
    Other Information. The Company covenants and agrees to deliver to the CD&R
Investor, upon written request, so long as the CD&R Investor shall beneficially
own at least 5% of the outstanding shares of Common Stock, with reasonable
promptness, such other information and data (including such information and
reports made available to any lender of the Company or any of its Subsidiaries
under any credit agreement or otherwise) with respect to the Company and each of
its Subsidiaries as from time to time may be reasonably requested by the CD&R
Investor; provided that the Company reserves the right to withhold any
information under this Section 2.3 or access under Section 2.4 from the CD&R
Investor if the Board determines that providing such information or granting
such access would reasonably be expected to adversely affect the Company on a
competitive basis or otherwise. The CD&R Investor shall have access to such
other information concerning the Company’s business or financial condition and
the Company’s management as may be reasonably requested, including all
information that is necessary for (x) each of the CD&R Investor and its
Affiliates to comply with income tax reporting and regulatory requirements and
(y) the CD&R Investor to prepare its quarterly and annual financial statements.
2.4
    Access. The Company shall, and shall cause its Subsidiaries, officers,
Directors, employees, auditors and other agents to (a) afford the CD&R Investor
and its Representatives so long as the CD&R Investor shall beneficially own at
least 5% of the outstanding shares of Common Stock, during normal business hours
and upon reasonable notice, reasonable access at all reasonable times to its
officers, employees, auditors, legal counsel, properties, offices and other
facilities and to all books and records, and (b) afford the CD&R Investor the
opportunity to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with their respective officers from time to time as the CD&R
Investor may reasonably request upon reasonable notice.
2.5
    Termination of Rights. This Agreement shall terminate on the earlier to
occur of (a) such time as the CD&R Investor is no longer entitled to nominate a
Director pursuant to Section 2.1(a) of this Agreement and (b) upon the delivery
of a written notice by the CD&R Investor to the Company requesting that this
Agreement terminate.
ARTICLE III
    

MISCELLANEOUS


10
 




--------------------------------------------------------------------------------





3.1
    Confidentiality. Each party hereto agrees to, and shall cause its
Representatives to, keep confidential and not divulge any Information, and to
use, and cause its Representatives to use, such Information only in connection
with the operation of the Company and its Subsidiaries; provided that nothing
herein shall prevent any party hereto from disclosing such Information (a) upon
the order of any court or administrative agency, (b) upon the request or demand
of any regulatory agency or authority having jurisdiction over such party, (c)
to the extent required by law or legal process or required or requested pursuant
to subpoena, interrogatories or other discovery requests, (d) to the extent
necessary in connection with the exercise of any remedy hereunder, (e) to other
Stockholders, (f) to such party’s Representatives that in the reasonable
judgment of such party need to know such Information or (g) to any potential
Permitted Transferee of a Stockholder to whom such proposed Transfer would be
permitted in accordance with Section 3.3 as long as such potential Permitted
Transferee agrees to be bound by the provisions of this Section 3.1 as if a
Stockholder; provided further that, in the case of clause (a), (b) or (c), such
party shall notify the other parties hereto of the proposed disclosure as far in
advance of such disclosure as practicable and use reasonable efforts to ensure
that any Information so disclosed is accorded confidential treatment, when and
if available.
3.2
    Amendments and Waivers. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
CD&R Investor. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
3.3
    Successors, Assigns and Permitted Transferees. This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns. Any Stockholder may assign its
rights and obligations hereunder to any Permitted Transferee.


11
 




--------------------------------------------------------------------------------





3.4
    Notices. All notices and other communications to be given to any party
hereunder shall be sufficiently given for all purposes hereunder if in writing
and delivered by hand, courier or overnight delivery service, or when received
in the form of a facsimile or other electronic transmission (receipt
confirmation requested), and shall be directed to the address set forth below
(or at such other address or facsimile number as such party shall designate by
like notice):
(a)    if to the Company, to:
Atkore International Group Inc.
16100 South Lathrop Avenue
Harvey, IL 60426
Attention: Daniel S. Kelly
Fax: (708) 339-2726
(b)    if to the CD&R Investor, to:
Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York 10152
Attention: Theresa A. Gore
Fax: (212) 407-5252
(c)     if to any other Stockholder, to the address of such other Stockholder as
shown in the stock record book of the Company.
in each case, with a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Paul M. Rodel, Esq.
Fax: (212) 909-6836


12
 




--------------------------------------------------------------------------------





3.5
    Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder. To the fullest
extent permitted by law, the Company shall not directly or indirectly take any
action that is intended to, or would reasonably be expected to result in, any
Stockholder being deprived of the rights contemplated by this Agreement.
3.6
    Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement among the parties with respect to the subject matter of
this Agreement and supersedes any prior discussions, correspondence,
negotiation, proposed term sheet, agreement, understanding or agreement and
there are no agreements, understandings, representations or warranties between
the parties other than those set forth or referred to in this Agreement, and
this Agreement is not intended to confer in or on behalf of any Person not a
party to this Agreement (and their successors and assigns) any rights, benefits,
causes of action or remedies with respect to the subject matter or any provision
hereof.
3.7
    Restrictions on Other Agreements; By-laws. The provisions of this Agreement
shall be controlling if any such provision or the operation thereof conflicts
with the provisions of the By-laws. Each of the parties covenants and agrees to
take, or cause to be taken, to the fullest extent permitted by Applicable Law
(including with respect to any fiduciary duties under Delaware law), any action
reasonably requested by the Company or any Stockholder, as the case may be, to
amend the By-laws so as to avoid any conflict with the provisions hereof,
including, in the case of the Stockholders, to vote their shares of Common
Stock.
3.8
    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof to the extent that such principles would require or
permit the application of laws of another jurisdiction.


13
 




--------------------------------------------------------------------------------





3.9
    Jurisdiction and Forum; Waiver of Jury Trial. In any judicial proceeding
involving any dispute, controversy or claim arising out of or relating to this
Agreement, each of the parties unconditionally accepts the jurisdiction and
venue of or, if the Court of Chancery does not have subject matter jurisdiction
over this matter, the Superior Court of the State of Delaware (Complex
Commercial Division), or if jurisdiction over the matter is vested exclusively
in federal courts, the United States District Court for the District of
Delaware, and the appellate courts to which orders and judgments thereof may be
appealed. In any such judicial proceeding, the parties agree that in addition to
any method for the service of process permitted or required by such courts, to
the fullest extent permitted by law, service of process may be made by delivery
provided pursuant to the directions in Section 3.4. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.
3.10
    Severability. If any provision of this Agreement, or the application of such
provision to any Person or circumstance or in any jurisdiction, shall be held to
be invalid or unenforceable to any extent, (a) the remainder of this Agreement
shall not be affected thereby, and each other provision hereof shall be valid
and enforceable to the fullest extent permitted by law, (b) as to such Person or
circumstance or in such jurisdiction such provision shall be reformed to be
valid and enforceable to the fullest extent permitted by law and (c) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.
3.11
    Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.
3.12
    Titles and Subtitles. The titles of the articles, sections and subsections
of this Agreement are for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.
3.13
    Effectiveness. This Agreement shall become effective upon the Listing Date.


14
 




--------------------------------------------------------------------------------





3.14
    No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, Director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.
3.15
    Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signature(s).
[Remainder of page intentionally left blank]






15
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth in the first paragraph hereof.
ATKORE INTERNATIONAL GROUP INC.
By:    /s/ Daniel S. Kelly    
    Name:    Daniel S. Kelly
    Title:    Vice President, General Counsel and
        Secretary


[Signature Page - Stockholders Agreement]




--------------------------------------------------------------------------------






CD&R ALLIED HOLDINGS, L.P.
By:
CD&R Associates VIII, Ltd.,

its general partner
By:    /s/ Theresa A. Gore    
    Name:    Theresa A. Gore
    Title:    Vice President, Treasurer and
            Assistant Secretary






[Signature Page - Stockholders Agreement]




--------------------------------------------------------------------------------






Exhibit A
JOINDER AGREEMENT
Reference is made to the Stockholders Agreement, dated as of [●], 2016 (as
amended from time to time, the “Stockholders Agreement”), by and among Atkore
International Group Inc. (the “Company”) and certain stockholders of the Company
party thereto. The undersigned agrees, by execution hereof, to become a party
to, and to be subject to the rights and obligations under, the Stockholders
Agreement.


[NAME]


By: ________________________________
Name:
Title:


Date:
Address:
    


Acknowledged by:
ATKORE INTERNATIONAL GROUP INC.
By: ________________________________
Name:
Title:


Date:


A-1





